      Case 3:19-cv-01028-ECM-SMD Document 22 Filed 10/15/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                               EASTERN DIVISION

MICHAEL MANN,                                )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    ) CIVIL CASE NO. 3:19-cv-1028-ECM
                                             )
CENTRAL ALABAMA COMMUNITY                    )
COLLEGE,                                     )
                                             )
       Defendants.                           )

                                        ORDER

       Upon consideration of the parties’ Joint Stipulation of Dismissal (doc. 21) filed on

October 14, 2020, which comports with Fed. R. Civ. P. 41(a)(1)(A)(ii), this action has been

dismissed with prejudice by operation of Rule 41, on the terms agreed to and set out by the

parties.

       The Clerk of the Court is DIRECTED to close this case.

       DONE this 15th day of October, 2020.


                                                 /s/ Emily C. Marks
                                          EMILY C. MARKS
                                          CHIEF UNITED STATES DISTRICT JUDGE
